Specification
As previously indicated by the examiner in the Pre-Interview Communication of 8/3/2021, and in the First Action Interview Office Action Summary of 12/8/2021, respectively, the “Specification is Objected to because Abstract is greater than 150 words.” According to guidelines found on MPEP § 608.01(b), “The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.” However, the abstract still does not comply with the guidelines as originally filed. Therefore, the abstract has been amended, as indicated below, in order to place the instant application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JAMES J. MAUNE on 6/3/2022.
The application has been amended as follows: 
Replace Abstract with the following:
Abstract (Currently Amended):  Devices, methods, and computer-readable medium for secure frame management. The techniques disclosed herein provide an intelligent method for detecting triggering items in one or more frames of streaming video from an Internet Protocol camera. Upon detection, the camera transmits one or more frames of the video over a network to a computing device. Upon detecting a triggering item in a frame of the video stream, the computing device can begin a streaming session with a server and stream the one or more frames of video and accompanying metadata to the server. The frames, metadata, and associated keys can all be encrypted prior to streaming to the server. For each subsequent segment of video frames that includes the triggering item, the server can append the frames of that segment to the video clip in an encrypted container. Once the triggering item is no longer detected, the streaming session can be closed.

Allowable Subject Matter
Claims 1-3 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of amended independent claims 1, 10, and 17, respectively, have been fully considered and are found to be persuasive. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as now claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2017/0208349 A1, 2016/0358017 A1, 2018/0225230 A1, 2018/0331824 A1, and 2017/0359555 A1, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… in response to detection of motion by a camera connected to a network, receiving, by a computing device, one or more frames of a video stream and accompanying metadata from the camera; 
reviewing, by the computing device, each frame of the one or more frames of the video stream for a triggering item comprising at least one of a person, a vehicle, or an animal;
in accordance with detection of the triggering item in at least one frame of the one or more frames of the video stream: 
encrypting, by the computing device, the one or more frames of the video stream and the accompanying metadata; 
transmitting, to the network storage device, via a connection between the computing device and the network storage device, the one or more frames of the video stream and the accompanying metadata, the network storage device configured to store the encrypted one or more frames of the video stream and the encrypted accompanying metadata in a container; 
encrypting, by the computing device, one or more subsequent frames of the video stream and subsequent metadata; 
transmitting, to the network storage device, the encrypted one or more subsequent frames of the video stream and the encrypted subsequent metadata, the network storage device configured to append the one or more encrypted subsequent frames of the video stream onto the one or more frames of the video stream and to store the encrypted subsequent metadata in the container to enable the video stream and subsequent frames of the video stream to be played as a single video file; and 
in accordance with detection of an absence of the triggering item in at least one subsequent frame of the one or more subsequent frames of the video stream: 
terminating the connection between the computing device and the network storage device.”
Independent claim 10 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… in response to detection of motion by a camera connected to a network, receiving, by a computing device, one or more frames of a video stream and accompanying metadata from the camera; 
reviewing, by the computing device, each frame of the one or more frames of the video stream for a triggering item comprising at least one of a person, a vehicle, or an animal; 
receiving one or more frames of a video stream and accompanying metadata from a camera; 
in accordance with detection of the triggering item in at least one frame of the one or more frames of the video stream: 
encrypting, by the computing device, the one or more frames of the video stream and the accompanying metadata; 
transmitting, to a network storage device over a connection between the computing device and the network storage device, the one or more frames of the video stream and the accompanying metadata, the network storage device configured to store the encrypted one or more frames of the video stream and the encrypted accompanying metadata in a container; 
encrypting, by the computing device, one or more subsequent frames of the video stream and subsequent metadata; 
transmitting, to the network storage device over the connection, the encrypted one or more subsequent frames of the video stream and the encrypted subsequent metadata, the network storage device configured to append the one or more encrypted subsequent frames of the video stream onto the one or more frames of the video stream and to store the encrypted subsequent metadata in the container to enable the video stream and subsequent frames of the video stream to be played as a single video file; and 
in accordance with detection of an absence of the triggering item in at least one subsequent frame of the one or more subsequent frames of the video stream:
terminating the connection between the computing device and the network storage device.”
Independent claim 17 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… in response to detection of motion by a camera connected to a network, receiving, by the computing device, one or more frames of a video stream and accompanying metadata from an Internet Protocol camera;
reviewing, by the computing device, each frame of the one or more frames of the video stream for a triggering item comprising at least one of a person, a vehicle, or an animal;
in accordance with detection of the triggering item in at least one frame of the one or more frames of the video stream:
encrypting, by the computing device, the one or more frames of the video stream and the accompanying metadata; 
transmitting, to a network storage device over a connection, the one or more frames of the video stream and the accompanying metadata, the network device configured to store the encrypted one or more frames of the video stream and the encrypted accompanying metadata in a storage container; 
encrypting, by the computing device, one or more subsequent frames of the video stream and subsequent metadata; and 
transmitting, to the network storage device over the connection, the encrypted one or more subsequent frames of the video stream and the encrypted subsequent metadata, the network storage device configured to append the one or more encrypted subsequent frames of the video stream onto the one or more frames of the video stream and to store the encrypted subsequent metadata in the storage container to enable the video stream and subsequent frames of the video stream to be played as a single video file; and
in accordance with detection of an absence of the triggering item in at least one subsequent frame of the one or more subsequent frames of the video stream:
terminating the connection between the computing device and the network storage device.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668